Citation Nr: 1507263	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1968 and from December 2001 to January 2003.  The Veteran served in the Navy Reserves from March 1987 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2014, the Veteran presented sworn testimony during a video-conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board has recharacterized the issue of service connection for bilateral eye disability on appeal to more accurately reflect the nature and scope of the claimed disability.

The issue of service connection for bilateral eye disability and diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 rating decision denied service connection for hypertension and for bilateral eye disability; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hypertension and bilateral eye disability. 

3.  A March 2010 rating decision denied service connection for diabetes mellitus; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

4.  The evidence associated with the claims file subsequent to the March 2010 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

5.  The Veteran's hypertension post-dated his first period of service and pre-existed his second period of active military service, and likely underwent worsening beyond natural progression during the second period of service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the November 2006 rating decision, new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

4.  Since the March 2010 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The Veteran's hypertension was aggravated during a period of active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Hypertension and Bilateral Eye Disability

By a November 2006 decision, the RO denied the Veteran's claims of service connection for hypertension and bilateral eye disability.  The basis for the denial was that the Veteran's hypertension and bilateral eye disability pre-existed his military service and was not aggravated therein.  Notice of the denial was sent to the Veteran in December 2006.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

The relevant evidence of record at the time of the November 2006 rating decision consisted of the service treatment records (STRs), service personnel records, Reserve STRs, the Veteran's statements, VA and private treatment records, and the Veteran's August 2006 claim.  Specifically, the Reserve STRs show that hypertension was diagnosed in July 1987.  Thereafter, the Veteran's Reserve STRs show that the Veteran's hypertension was controlled with medication.  As to the bilateral eye disability, a July 1987 Reserve STR demonstrates a diagnosis of glaucoma. Thereafter, STRs show that the Veteran's bilateral eye disability was controlled with medications.  See STR dated August 2002.
Relevant evidence received since the November 2006 rating decision denial includes VA examination reports in November 2009 and August 2011, private and VA treatment records, and the Veteran's statements.  

Specifically, a November 2009 VA examiner diagnosed the Veteran with hypertension.  The Veteran reported that his hypertension occurred in 1968, during his active military service.  As to the bilateral disability, the Veteran reported that he had a fingernail to his eye when he was a child.  The Veteran was diagnosed with glaucoma and cataracts.  The VA examiner opined that the Veteran's glaucoma is not likely related to the Veteran's military service, due to the fact that the Veteran did not suffer from ocular trauma during service.

The Veteran recently provided testimony concerning his hypertension and bilateral eye disability.  As to his hypertension, he testified that he was diagnosed with hypertension six months after his first period of his active military service and has continued today.  See Board's hearing transcript dated March 2014.  He further testified that his hypertension worsened during his second period of active military service.  Id.  He explained that he was prescribed two medications to control his hypertension, and during his second period of active military service he was prescribed thirteen medications daily.  As to his bilateral eye disability, he testified that he has been suffering from "borderline" glaucoma.  Also, that he incurred an eye disability during his first period of his active military service and worsened during his second period of active military service.  Id.  

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claims.
As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claims of service connection for hypertension and a bilateral eye disability are therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Diabetes Mellitus

By a March 2010 decision, the RO denied the Veteran's claim of service connection for diabetes mellitus.  The basis for the denial was that the Veteran's diabetes mellitus was not incurred or a result of his active military service.  Notice of the denial was sent to the Veteran in April 2010.  The Veteran did not appeal the denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

The relevant evidence of record at the time of the March 2010 rating decision consisted of the Veteran's STRs, service personnel records, Reserve STRs, the Veteran's statements, VA and private treatment records, a November 2009 VA examination, and the Veteran's August 2009 claim.  Specifically, a November 2001 report of medical history demonstrates that the Veteran denied diabetes.  A December 2004 private treatment record shows that the Veteran sought treatment for his diabetes.    

Relevant evidence received since the March 2010 denial includes VA and private and VA treatment records and the Veteran's statements.  

Specifically, the Veteran testified that he was diagnosed with diabetes mellitus before entering his second period of his active military service.  See Board's hearing transcript dated March 2014.  And, during his second period of his active military service his diabetes mellitus worsened.  He explained that he was prescribed stronger medication for his diabetes mellitus.  Id. 

As previously stated above, the Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110., and, thus, the Board finds that the newly submitted evidence must be considered to fairly decide the claim.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claim of diabetes mellitus is therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts that he incurred hypertension six months after first period of his active military service and has continued thereafter.  Additionally, his hypertension worsened during his second period of active military service.  See, e.g., Board hearing transcript dated March 2014.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed hypertension was incurred years later after his first period of active duty, and pre-existed his second period of active military service, and was aggravated therein.   

During his first period of active military service, an April 1965 entrance examination report shows no complaints, treatments or diagnosis of hypertension.  An April 1965 STR demonstrates a blood pressure reading of 118/76.  A February 1968 STR notes that the Veteran had "postural " hypertension upon standing, but no blood pressure readings were given.  

The Reserve STRs reflect that the Veteran was diagnosed with hypertension in July 1987.  See, e.g., Veteran's Reserve STRs dated June 1992, June 1994, and July 1995.  Specifically, the July 1987 report of medical examination shows that the Veteran's blood pressure readings were repeated three times with the following interpretations: 156/120, 164/120, and 168/120.  The Veteran was diagnosed with hypertension.  Thereafter, his Reserve STRs demonstrate that his hypertension was treated and controlled with Vasotec and Lozol.  See, e.g., Veteran's Reserve STRs dated July 1988 and July 1989.  

During his second period of his active military service, a November 2001 entrance examination report notes a diagnosis of hypertension and that it was controlled with Vasotec.  

Accordingly, the Board finds that the noted hypertension demonstrates that the presumption of soundness does not attach and that the Veteran had hypertension at the time of his entry into his second period of active military service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A February 2002 STR shows a complaint of hypertension, due to increased levels of blood pressure readings.  He underwent a lipid panel for further inquiry.  Thereafter, an April 2002 STR shows that the Veteran was prescribed additional medications for his hypertension to include Lestrol and Liptor, in addition to Vasotec and Lozol.

An August 2009 private treatment record shows that the Veteran was treated for hypertension with Metroproal, Diovan, and Lisinopril. 

The Veteran was afforded VA examinations in November 2009 and August 2011; at which time, VA examiners confirmed a diagnosis of hypertension.  At the August 2011 VA examination, the Veteran reported that he had been diagnosed with hypertension before entering his second period of his active military service.  

In March 2014, the Veteran testified that he could not exactly recall when he began taking medication for his hypertension, but he believed it was within six months after his discharge from his first period of his active military service.  See Board's hearing transcript dated March 2014.  The Veteran indicated that he has since been treated with medications for his hypertension; however, during his second period of active military service his hypertension became aggravated.  He explained that he went from taking two medications to control his hypertension to thirteen medications daily.  Id.

The Board finds that the evidence of record shows that the hypertension was likely aggravated beyond its natural progression during his second period of active military service.  The medical evidence shows that prior to his second period service the Veteran's hypertension was consistently treated and controlled with Vasocul and Lozoc.  Thereafter, the STRs during the Veteran's second period of his active military service show that his blood pressure increased.  Thereafter, he was prescribed several other medications to control his hypertension.  See Board's hearing transcript dated March 2014.  Moreover, the Veteran's testimony is consistent with the evidence shown in his STRs.  Thus, the Veteran's exacerbated treatment plan for his hypertension in conjunction with his blood pressure increase during his second period of active military service shows a worsening.  See Wagner 370 F.3d at 1096 (holding whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.)  The Board finds that the medical evidence and the Veteran's testimony are probative as to the question of aggravation.  

In short, the evidence described above tends to show that the Veteran's hypertension increased in severity during his second period of active military service.  The record does not contain any specific finding that the increase in his hypertension was due to the natural progression of the disease or was a temporary or intermittent flare-up.  

The Board observes the Veteran's contentions that his hypertension began six months after his discharge from his first period of active military service; however his contention is contradicted by the findings of the June 1992, June 1994, and July 1995 Reserve STRs examiners who specifically evaluated and treated the Veteran for his hypertension.   

To the extent that the Veteran is contending that his hypertension manifested six months after his first period of active military service and continued thereafter, the Board finds that he is competent to report having certain observable symptoms such as elevated blood pressure since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.

The Board finds persuasive that three STRs show that the Veteran was diagnosed with hypertension around 1987, which is decades after the Veteran's separation from his first period of his active military service.  The fact remains that there is lack of objective evidence of any treatment for hypertension prior to 1987.  Further, the claims file contains no competent evidence associating the Veteran's diagnosed hypertension during his first period of service.  Moreover, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage, supra.  Critically, the Veteran has contended he had hypertension six months after service and has suffered from them to this day.  See, e.g., Board's hearing transcript dated March 2014.  In any event, such contentions alone do not support a grant of service connection for hypertension during his first period of active military based on continuity of symptomatology.  No medical professional has opined that the Veteran's hypertension began during his first period of service or within one year thereafter.  Thus, there is no medical evidence to support the Veteran's contentions of hypertension on a continuous basis following service.  In this case, there is nothing in his first period of his STRs or post-service records to indicate that he experienced hypertension during his first period of hi active military service.

Accordingly, the competent evidence of record demonstrates that the Veteran's hypertension was likely aggravated as a result of his second period of active military service.  38 U.S.C.A. § 1153.  The benefit sought on appeal is therefore granted.


ORDER

New and material evidence sufficient to reopen a claim for service connection for a hypertension has been received.

Entitlement to service connection for hypertension is granted.

New and material evidence sufficient to reopen a claim for service connection for a bilateral eye disability has been received; to this limited extent, the appeal is granted.

New and material evidence sufficient to reopen a claim for service connection for a diabetes mellitus has been received; to this limited extent, the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal must be remanded for further development.

With respect to diabetes mellitus, the Veteran contends that he was diagnosed prior to his second period of his active military service, and that his diabetes mellitus was aggravated during his second period of active military service.  See Board's hearings transcript dated March 2014.  

The Veteran's first and second period of his active military service STRs are silent for any complaints, treatment, or diagnosis of diabetes.  Specifically, the November 2001 entrance to service examination report shows no notation or indication of diabetes.  

One month after discharge from his active military service, a February 2003 Reserve STR shows that the Veteran noted he had diabetes.  A February 2004 private treatment record confirms that the Veteran had a history of diabetes.

Conversely, a June 2004 Reserve STR lab report notes that the Veteran was at high risk for diabetes, due to his family history and his hypertension; however, diabetes was not diagnosed.  

During a VA examination in November 2009, the Veteran reported that he was diagnosed with diabetes in 2001, while in his active military service.   Upon examination, the Veteran was diagnosed with non-insulin dependent diabetes.  No opinion was provided whether the Veteran's diabetes was related to his military service or a clinical onset of the Veteran's diabetes mellitus.  The Veteran also stated that his diabetes was diagnosed before his second period of his active military service and was aggravated therein, due to his stronger medications that he was prescribed.  

A February 2011 private treatment record demonstrates that the Veteran has had a history of diabetes since 2002.  

In sum, the Broad finds that the record remains unclear and contradictory as to the onset of the Veteran's diabetes.  The STRs in this case suggest that the Veteran was diagnosed with diabetes sometime between February 2001 and February 2003; thus, falling within the one year presumptive time frame, for chronic illness, from separation of his military service.  Alternatively, some private treatment records demonstrate that the Veteran was not diagnosed within one year presumptive time frame.  Therefore, it is critical to the Veteran's claim when his diabetes began. Thus, this issue presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, upon remand, the Veteran should be afforded a VA examination with medical opinion to address the outstanding questions.  

As to the bilateral eye disability, he asserts that his current bilateral eye disability incurred during his first period of his active military service, and was aggravated during his second period of active military service.  See, e.g., Board's hearing transcript dated March 2014.  Alternatively, he testified that he has "borderline glaucoma" and that his hypertension and diabetes potentially caused his bilateral eye disability.

The STRs for the Veteran's first period of active military service include a July 1966 complaint of pain behind the left eyeball. 

His Reserve STRs show a September 1986 report of medical history that notes that the Veteran's glaucoma results had been obtained, however no results were noted.  A July 1987 report of medical examination shows a diagnosis of glaucoma.  A March 1988 STR notes that the Veteran does not have glaucoma, but that the Veteran is a primary open angle glaucoma suspect. 

The Veteran's second period of his active military service STRs include a February 2002 STR that notes a prescription refill for the Veteran's glaucoma.  An August 2002 STR shows glaucoma as a suspect and he was treated with glaucoma medications.

During a VA examination in November 2009, the examiner diagnosed the Veteran with glaucoma.  The Veteran reported that he sustained an injury to his eye as a child.  The examiner indicated that the Veteran had been treated for glaucoma since 2001.  The examiner opined that the Veteran's glaucoma was not likely related to his military service because he did not sustain ocular trauma related to service.   The examiner also diagnosed the Veteran with grade one cortical cataract OD, trace nuclear cataracts.  The examiner stated that cataracts are caused by aging; however, they are more predominately seen in the diabetic population.  The examiner concluded that it was as likely as not that the cataracts seen are related to his diabetes.  

The claims file includes a January 2010 VA note indicating that the November 2009 VA examination was insufficient for rating purposes because the visual field examination did not comply with VA requirements. 

The Veteran was afforded a second VA examination in August 2011, at which time he was diagnosed with glaucoma and cataracts.  The VA examiner noted that the Veteran was treated for glaucoma in 2001.  No opinion was given as to whether the Veterans diabetes was related his military service.  

An August 2011 private treatment record included a diagnosis of bilateral open angle glaucoma, myopia, astigmatism, and presbyopia.  Further, the private treatment provider stated that the Veteran had been diagnosed with bilateral open angle glaucoma since 2006.  

In sum, the medical evidence in this case is unclear and contradictory.  The medical evidence shows that the Veteran was treated for an eye disability throughout his military service; however, the medical evidence is conflicting as to whether he was diagnosed during service or post service.  In other instances, the medical evidence is unclear because evidence shows that the Veteran was a "glaucoma suspect", but was nevertheless treated with glaucoma medications.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Based on the forgoing, the Board finds that another VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.   After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received, to include treatment records from Desoto family medical center.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with a medical professional with appropriate expertise to determine the nature and etiology of the Veteran's diabetes mellitus.  The claims file, including a copy of this remand, must be made available to the examiner.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

The examiner should identify the earliest manifestations of the Veteran's diabetes mellitus and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) diabetes mellitus had its onset during either period of the Veteran's active military service, or within one year of separation from such service, or is otherwise related to either period active military service.  

If the examiner concludes that the diabetes mellitus preexisted either period of active military service, the examiner should provide an opinion as to whether the diabetes mellitus increased in severity during service.  

As to the opinions given, if the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Schedule the Veteran for a VA examination with a medical professional with appropriate expertise to determine the nature and etiology of the Veteran's bilateral eye disability, to include cataracts, open angle glaucoma, and glaucoma.  The claims file, including a copy of this remand, must be made available to the examiner.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

The examiner should identify the earliest manifestations of bilateral eye disability, to include cataracts, open angle glaucoma, and glaucoma, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral eye disability had its onset during either period of the Veteran's active military service, or within one year of separation from such service, or is otherwise related to active military service.  

If the examiner concludes that the Veteran's bilateral eye disability preexisted either period of active military service, the examiner should provide an opinion as to whether the bilateral eye disability increased in severity during either period of service. 

As to the opinions given, if the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


